 



Exhibit 10.25

Executive Committee Incentive Plan – 2007*

Establishing the Bonus Pool

The overall bonus pool for executive committee members will be determined based
upon overall financial performance of the firm. Specifically, if the firm makes
its annual Contract Value target and sets up 20% growth for the following year,
the bonus pool will be funded at 75% of the aggregate base salaries of all
executive committee members. If the firm either out-performs or underperforms
its targets, the bonus pool and corresponding pay-outs will be adjusted
accordingly. Specifically, for example, if the overall bonus pool is funded at
60%, then the commensurate individual pay-out for a letter grade of ‘A’ would be
60%.

Determining Individual Bonus Pay-outs

At the end of the performance period (calendar year), the CEO reviews each
Executive Committee member’s self assessment, upward feedback obtained from
direct reports, and peer feedback from colleagues. Prior to the February meeting
of the Compensation Committee, the CEO assesses overall performance of each
Executive Committee member. Individual performance will be measured based upon:



  i. performance against agreed-upon objectives in the dimensions of Financial,
Talent Management/Organization Development, and Business Strategy & Operations.
Examples of key metrics to be included in these areas include contract value
growth rate, staff development and retention goals, and performance against
budget targets.     ii. scope and impact of the business area/function managed  
  iii. degree of difficulty or ‘stretch’ in the objectives undertaken     iv.
‘above and beyond’ contribution to the firm’s success, i.e., areas that are
outside stated MBOs, but that are essential to an executive committee-level
role, including significant innovation in a product or service line, new
business development/product creation, etc.

The CEO then assigns an overall letter grade to the Executive’s performance. The
table below serves as a guideline in determining the final amount of the bonus
pay-out for each individual, based upon the assigned letter grade and
Compensation Committee input. Additionally, the total pool amount will not be
exceeded.

              Letter Grade   Payout A       75%   A-      65%   B+     55%   B  
    50%   B-      40%   C+     25%   C       15%   C-      10%  



 
*This plan does not apply to the CEO, who is administered under the 2007 CEO
Incentive Plan

